Citation Nr: 1220770	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to August 1, 2007, and an evaluation in excess of 10 percent thereafter for right leg radiculopathy, to include restoration of a 20 percent rating.

2.  Entitlement to an evaluation in excess of 20 percent prior to August 1, 2007, and an evaluation in excess of 10 percent thereafter for left leg radiculopathy, to include restoration of a 20 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to June 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that reduced the evaluations for right and left leg radiculopathy from 20 percent to 0 percent, effective August 1, 2007. 

During the pendency of this appeal, in January 2011, the RO increased the disability rating for right and left leg radiculopathy from 0 percent to 10 percent, effective August 1, 2007.  These actions did not satisfy the Veteran's appeal.

In connection with his appeal, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the claims files.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 


REMAND

At the October 2011 hearing the Veteran claimed that the May 2010 VA examination to determine the current degree of severity of his bilateral radiculopathy was in adequate and that his bilateral radiculopathy has increased in severity.  Therefore, the Board has determined that he should be afforded another VA examination to determine the current degree of severity of his bilateral radiculopathy and that any more recent pertinent treatment records should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the issues on appeal.  

2.  Then, the Veteran should be afforded a VA examination to determine the current nature and extent of his bilateral radiculopathy.  The claims folder must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

